In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-175V
                                          UNPUBLISHED


    BONNIE LOCKE,                                               Chief Special Master Corcoran

                         Petitioner,                            Filed: July 7, 2022
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Influenza
    HUMAN SERVICES,                                             (Flu) Vaccine; Shoulder Injury
                                                                Related to Vaccine Administration
                         Respondent.                            (SIRVA)


Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Colleen Clemons Hartley, U.S. Department of Justice, Washington, DC, for
Respondent.


                                DECISION ON JOINT STIPULATION1

       On January 31, 2019, Bonnie Locke filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered right shoulder injuries related to
vaccine administration (SIRVA) as a result of an influenza vaccination received on
November 26, 2016. Petition at 1; Stipulation, filed at July 7, 2022, ¶¶ 1-2. Petitioner
further alleges that the vaccination was administered within the United States, her
shoulder injuries and sequelae lasted more than six months, and neither she, nor any
other party, has ever filed any action or received any compensation in the form of an
award or settlement for her vaccine-related injuries. Petition at ¶¶ 1, 5; Stipulation at ¶¶
3-5. “Respondent denies that [P]etitioner sustained a SIRVA Table injury; denies that the
vaccine caused [P]etitioner’s alleged shoulder injuries, or any other injury; and denies
that her current condition is a sequelae of a vaccine-related injury.” Stipulation at ¶ 6.
1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
      Nevertheless, on July 7, 2022, the parties filed the attached joint stipulation, stating
that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $76,650.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of damages
        that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the Clerk of Court is directed to
enter judgment in accordance with this decision.3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                               OFFICE OF SPECIAL MASTERS


 BONNIE LOCKE,                                    )
                                                  )
                 Petitioner,                      )
 V.
                                                  )   No. 19-l 75V
                                                  )   Chief Special Master Corcoran
 SECRETARY OF HEALTH AND HUMAN ))                     ECF
 SERVICES,                     )

_______________  Respondent.                      )


                                          STIPULATION

       The parties hereby stipulate to the following matters:

        I. Bonnie Locke, petitioner, filed a petition for vaccine compensation under the National

Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10et seq. (the "Vaccine Program").

The petition seeks compensation for injuries related to petitioner's receipt of the influenza ("flu'')

vaccine, which vaccine is contained in the Vaccine Injury Table (the "Table"), 42 C.F.R. §

100.3(a).

       2. Petitioner received the flu vaccination on November 26, 2016.

       3. The vaccine was administered within the United States.

       4.    Petitioner alleges that she sustained a Shoulder Injury Related to Vaccine

Administration ("SIRVA") within the time period set forth in the Table, or in the alternative, that

her shoulder injury was caused by the vaccine. She further alleges that she experienced the residual

effects of this condition for more than six months.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of her condition.
        6. Respondent denies that petitioner sustained a SIRVA Table injury; denies that the

vaccine caused petitioner's alleged shoulder injuries, or any other injury; and denies that her

current condition is a sequelae of a vaccine-related injury.

        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-2 l (a)(l), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

        A lump sum of $76,650.00 in the form of a check payable to petitioner. This
        amount represents compensation for all damages that would be available under 42
        U.S.C. § 300aa-15(a).

        9. As soon as practicable after the entry ofjudgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 4 2 U.S.C.

§ 300aa-21(a)(1), and an application, the parties will submit to further proceedings before the

special master to award reasonable attorneys' fees and costs incurred in proceeding upon th5

petition.

        10. Petitioner and her attorney represent that compensation to be provided pursuant to 1his

Stipulation is not for any items or services for which the Program is not primarily liable under 42

U.S. C. § 300aa-15(g), to the extent that payment has been made or can reasonably be expected to

be made under any State compensation programs, insurance policies, Federal or State health

benefits programs (other than Title XIX of the Social Security Act (42 U.S.C. § 1396 et seq.)), or

by entities that provide health services on a pre-paid basis.



                                                 2
        11. Payment made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject

to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs, and past unreimbursed expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and(d), and subject to the conditions of42 U.S.C.

§ 300aa-15(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in her individual

capacity, and on behalf of her heirs, executors, administrators, successors or assigns, does forever

irrevocably and unconditionally release, acquit and discharge the United States and the Secretary

of Health and Human Services from any and all actions or causes of action (including agreemen~,

judgments, claims, damages, loss of services, expenses and all demands of whatever kind or

nature) that have been brought, could have been brought, or could be timely brought in the Court

of Federal Claims, under the National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-

10 et seq., on account of, or in any way growing out of, any and all known or unknown, suspected

or unsuspected personal injuries to or death of petitioner resulting from, or alleged to have resulted

from, the flu vaccination administered on or around November 26, 2016, as alleged by petitioner

in a petition for vaccine compensation filed on or about January 31, 2019, in the United States

Court of Federal Claims as petition No. l 9-175V.

        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalfofeither or both of the parties.




                                                     3
        15. If the special master fails to issue a decision in complete conformity with the tenns of

this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the tenns of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion ofeither party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused petitioner's alleged right

shoulder injury, or any other injury or condition.

       18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                   END OF STIPULATION




                                                 4
                                                                 -··   - - - - - ----------


Respectfully submitted,

PETITT ONER:




ATTORNEY OF RECORD FOR                                       At;THORJZED REPRSENTATIVE
PETITlO~ER:                                                  Of THE A TI'OR.'1\lEY GENER.:~:




AMY~ERTH: BSQ.
MULLER BRAZIL
                                                             H~~-~ML~~
                                                             Deputy Director
7 15 Twining Road                                            Torts Branch
Suite 208                                                    Civil Division
Dresher. PA 19025                                            U.S. Department of Justice
T~l: {202) ti:~2-i t 78                                      P.O. Box i46
                                                             Benjamin Franklin Station
                                                             Washington, DC 20044-0146

AUfflORIZED REPRESENTATIVE                                   ATIOR~EY OF RECORD FOR
OFTHESECRETARYOFHEALTH                                       RESPONDENT:
AN ii iiilMAi'\ .SERYi(:i!:S:
                          Olgi1ally signed by
George R.                 Georg&R. Grlmes -S14                ~ (_,~I
                          D;ite: ' 0".?1.~.'8 15-1)5:P
Grimes -514               -04'00'
                                                             ___b_¼-~           ~ ~L...l,,,--"'- -
CDR OEORG.E.Rr:ED GRIMES, MD, MPH                             COLL.EEN C. HART LEY
Di:~cctor, Divis!on cf Injur~'
 C.ompensation Programs                                      Tons Branch
Health Systems Bureau                                        Civil Division
Heaith Resources and Services                                U.S. Depanment of .iustice
 Administration                                              P.O.Box 146
U.S. Department of Health                                    Benjamin Franklin Station
 and Human Servic.es                                         Washington_.DC 20044-0 146
5600 Fishers Lane, 08N 1468                                  Tel: (202) 616-3644
Rock\·ille.. f',-1f) 20857                                   Emall: cc,lliee n.ha1tiey@usdoj.ge,v




                                                         5



                                                                                                    W8l   ~:o~ llOl 0£ unr
     9